          Case 1:21-cv-06125-VM Document 23 Filed 08/11/21 Page 1 of 1




Gary Trachten • Direct (212) 868-5201 • gtrachten@kudmanlaw.com



                                                      August 11, 2021

VIA ECF ONLY
Honorable Victor Marrero
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:    The branch of Citibank, N.A. established in the Republic of Argentina v. De Nevares
       Case No. 1:21-cv-06125-VM

Dear Judge Marrero:

       This firm represents respondent Alejandro De Nevares. We submit this letter with the
consent of counsel for petitioner “The branch of Citibank, N.A. established in the Republic of
Argentina” to respectfully request that the Court approve the parties’ proposed modified briefing
schedule for petitioner’s application for a preliminary injunction.

        As set forth in the Temporary Restraining Order entered on July 31, 2021 (ECF No. 22),
the Court ordered respondent to serve his opposition papers by August 16, 2021, and petitioner to
serve its reply papers by August 23, 2021, “subject to any further correspondence concerning these
deadlines from the parties.” Counsel for the parties have conferred and propose modifying the
briefing schedule as follows: respondent will serve his opposition papers by August 20, 2021, and
petitioner will serve its reply papers by September 10, 2021.

       We appreciate the Court’s consideration of this request.

                                                       Respectfully submitted,



                                                       Gary Trachten

cc:    All Counsel of Record (via ECF)




                            800 Third Avenue · 11th Floor · New York, NY 10022
                     Tel: (212) 868-1010 · Fax: (212) 868-0013 · www.kudmanlaw.com
